Citation Nr: 0610717	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for chronic disability 
manifested by left elbow pain.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a chronic lung 
disability to include chronic obstructive pulmonary disease 
and lung mass, to include as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant was a veteran who served on active duty from 
July 1963 to July 1967.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Seattle, Washington RO.  The claims 
file is now under the jurisdiction of the Wichita RO.  In May 
2004, the veteran requested a Central Office hearing.  
Unfortunately, as noted below, the veteran died prior to the 
scheduled hearing date.  

The Board has received correspondence from the veteran's 
daughter dated in January 2006 expressing her desire to 
continue to pursue the claims.  The applicable law provides 
that upon the death of a veteran, periodic monetary benefits 
to which he or she was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, due and unpaid for a period of not more 
than two years prior to death, may be paid to certain persons 
such as the veteran's surviving spouse, children, or 
dependent parents.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000 (2005).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  The RO 
is requested to provide the veteran's daughter with the 
appropriate information and forms so that she may pursue a 
claim for accrued benefits.



FINDING OF FACT


In February 2006, the Board received a copy of the veteran's 
death certificate, which shows that he died on January [redacted], 
2006.


CONCLUSION OF LAW

Due of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2005).







ORDER

The appeal is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


